DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 6-9, 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US Publication No. 2019/0304160 A1) in view of Jin et al. (US Publication No. 2016/0323561 A1).

       	Regarding claim 1, 
Izumi meets the claim limitations, as follows:
A method of transmitting an image, the method comprising:
generating a color equirectangular projection (ERP) image (i.e. The low resolution image processing section 33 uses a predetermined three-dimensional position in the camera coordinate system as a viewpoint to generate a texture image of an omnidirectional image from the picked up images of the cameras supplied from the multi camera 11 S12)(Fig. 18, para[0207]) and a depth ERP image from the 3D stereoscopic image (i.e. The low resolution image processing section 33 generates a depth image of an omnidirectional image S13)(Fig. 18 and 23, para[0208], [0276]); 
transmitting the color ERP image and the depth ERP image (i.e. transmits the low resolution texture stream and the low resolution depth stream)(Fig. 18, para[0210]), 
wherein pixels of the color ERP image correspond to pixels of the depth ERP image, the pixels of the color ERP image include color information, and the pixels of the depth ERP image include depth information of the corresponding pixels of the color ERP image (i.e. the low resolution image processing section 33 generates z 
images of the omnidirectional image by mapping z images of the cameras supplied from the depth detection section 31.)(Fig. 2, para[0077]).
Izumi does not explicitly disclose the following claim limitations:
acquiring a 3D stereoscopic image; 
However, in the same field of endeavor Jin et al. discloses the deficient claim limitations, as follows:
acquiring a 3D stereoscopic image (i.e. The stereoscopic 3D video camera device (also referred to as stereoscopic device) captures 3D images and/or videos with a wide field of view (FOV).  )(Fig. 1, para[0009]); 
generating a color equirectangular projection (ERP) image (i.e. the image is converted to an equirectangular format, the equirectangular form of the 180-degree FOV image fills a portion of the recording sphere.  )( para[0082]); 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Izumi’s teaching of generating a texture image and a depth image of an omnidirectional image with Jin to convert stereoscopic 3D image data to an equirectangular format, the motivation being to achieve the 3D effect of a field of view of 360 degrees (Jin para[0079]-[0082]).

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Izumi et al. meets the claim limitations, as follows:
The method of claim 1, wherein the generating of the color ERP image and the depth ERP image from the 3D stereoscopic image comprises: 
forming concentric spheres having a feature point on a 3D coordinate as a center point (i.e. the center point o in Fig. 23A)(Fig. 23); 
mapping points of the 3D stereoscopic image to surfaces of the concentric spheres (i.e. FIG. 7 is a view depicting an example of the position of each pixel on a sphere when depth images are mapped to the sphere.);(Fig. 7, para[0136]) 
generating the color ERP image, based on color information of the mapped points(i.e. The low resolution image processing section 33 uses a predetermined three-dimensional position in the camera coordinate system as a viewpoint to generate a texture  
generating the depth ERP image, based on depth information of the mapped points(i.e. The low resolution image processing section 33 generates a depth image of an omnidirectional image S13)(Fig. 18 and 23, para[0208], [0276])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Izumi et al. meets the claim limitations, as follows:
The method of claim 1, wherein the 3D stereoscopic image includes 3D location information of points (i.e. three-dimensional positions (u, v, z) ) and color information of the points (i.e. RGB values as color information )(para[0238])

Regarding claim 4, the rejection of claim 3 is incorporated herein. 
Izumi et al. meets the claim limitations, as follows:
 The method of claim 3, wherein the 3D stereoscopic image further includes at least one piece of text information of the points, reflectivity information of the points, and transparency information of the points (i.e. metadata about the viewpoint position information and the face information).(para[0216])

       	Regarding claim 6, 
Izumi meets the claim limitations, as follows:
A method of reconstructing a 3D stereoscopic image, the method comprising: 
receiving a color ERP image and a depth ERP image (i.e. the reception section 231 of the home server 13 receives a low resolution texture stream and depth stream.)(Fig. 20 and 26); 
reconstructing a 3D (i.e. generate three-dimensional data of each sampling point of low resolution texture image.)(Fig. 20 and 26), 
wherein pixels of the color ERP image correspond to pixels of the depth ERP image, the pixels of the color ERP image include color information, and the pixels of the depth ERP image include depth information of corresponding pixels of the color ERP image(i.e. the low resolution image processing section 33 generates z 
images of the omnidirectional image by mapping z images of the cameras supplied from the depth detection section 31.)(Fig. 2, para[0077]).
Izumi does not explicitly disclose the following claim limitation of a 3D stereoscopic image; 
However, in the same field of endeavor Jin et al. discloses the deficient claim limitations, as follows:
a 3D stereoscopic image (i.e. The playback device for simulating the immersive 3D VR environment can be either the stereoscopic 3D video camera itself, or a separate display device or HMD..  )(Fig. 1, para[0009]); 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Izumi’s teaching of generating a texture image and a depth image of an omnidirectional image with Jin to convert stereoscopic 3D image data to an 

Regarding claim 7, the rejection of claim 6 is incorporated herein. 
Izumi et al. meets the claim limitations, as follows:
The method of claim 6, wherein the reconstructing of the 3D stereoscopic image, based on the color ERP image and the depth ERP image comprises: 
acquiring location information of a point corresponding to a pixel, based on depth information of the pixel of the depth ERP image and a location of the pixel of the depth ERP image (i.e. The ML3D model generation sections 235 to 237 individually use the first layer texture streams and the first layer depth streams to generate three-dimensional data including three-dimensional positions (u, v, z) . The texture image coordinate system is a coordinate system having a u axis given by the transverse direction, a v axis given by the vertical direction and a z axis in the depth direction of the texture image.)(para[0238]) 
reconstructing location information and color information of a point of the 3D stereoscopic image by combining color information of a pixel of the color ERP image corresponding to the pixel of the depth ERP image and the corresponding location information of the pixel (i.e. The ML3D model generation sections 235 to 237 individually use the first layer texture streams and the first layer depth streams to generate three-dimensional data including three-dimensional positions (u, v, z) . The texture image coordinate system of sampling points corresponding to the pixels of the texture image of the first layer and RGB values as color information. Here, The texture 

Regarding claim 8, 15 and 18, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 9, 16 and 19, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 12, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 7.

Allowable Subject Matter
1.	Claims 5, 10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KATE H LUO/Primary Examiner, Art Unit 2488